Nail Flower Beauty /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 28, 2015

                                   No. 04-14-00509-CV

                                     Gloria OCHOA,
                                        Appellant

                                            v.

                           NAIL FLOWER BEAUTY SALON,
                                    Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-12691
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court